regarding the lack of findings in the district court's June 4, 2014, order, we
                 note that the only sanction imposed on appellant was the dismissal of his
                 complaint. In this regard, we also note that appellant's complaint had
                 already been dismissed as to all named defendants except Las Vegas
                 Metropolitan Police Department Forensic Lab and Clark County
                 Metropolitan Police Committee on Fiscal Affairs. Because the claims
                 against these defendants were premised on the same nonactionable
                 allegations that had been previously dismissed with respect to the other
                 defendants, appellant's argument does not warrant reversal. We therefore
                              ORDER the judgment of the district court AFFIRMED. 2




                                                                  7
                                                                                            , J.
                                                              Pickering




                       2 0n February 24, 2015, appellant filed two requests for judicial
                 notice. Because the first request asks that this court take judicial notice of
                 documents that are already part of the record on appeal, no further action
                 needs to be taken with respect to this request. Because the second request
                 asks that this court take judicial notice of documents that were not
                 presented to the district court, that request is denied. See Carson Ready
                 Mix, Inc. v. First Nat'l Bank of Nev., 97 Nev. 474, 476-77, 635 P.2d 276,
                 277 (1981) (noting that this court may only consider matters appearing in
                 the record on appeal).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                cc:   Hon. Valerie Adair, District Judge
                      Anthony Dewane Bailey
                      North Las Vegas City Attorney
                      Clark County District Attorney
                      Olson, Cannon, Gormley, Angulo & Stoberski
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A